Matter of Anthony W. (2015 NY Slip Op 02216)





Matter of Anthony W.


2015 NY Slip Op 02216


Decided on March 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2015

Mazzarelli, J.P., DeGrasse, Richter, Feinman, JJ.


14572

[*1] In re Anthony W., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Judith Stern of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Kathy Chang Park of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about February 3, 2014, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of sexual abuse in the second degree, and placed him on probation for a period of 14 months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant's request to convert the juvenile delinquency proceeding into a person in need of supervision proceeding (see e.g. Matter of Steven O., 89 AD3d 573 [1st Dept 2012]). A 14-month period of probation was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection, given the seriousness of appellant's actions toward the six-year old victim and the recommendations of the Probation Department and treating psychologist.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 19, 2015
CLERK